Citation Nr: 0717772	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  93-04 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased evaluation for a service-
connected disorder characterized as strain of the lumbar 
spine and pelvis, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased evaluation for a right upper 
extremity disorder for which compensation was initially 
established under the provisions of 38 U.S.C.A. § 1151 (West 
2002), currently evaluated as 40 percent disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1992 rating decision issued by the 
RO, which denied entitlement to an evaluation in excess of 40 
percent for the veteran's service-connected strain of the 
lumbar spine and pelvis; a January 1996 rating decision, in 
which the RO denied entitlement to TDIU; and an August 1996 
rating decision, in which the RO granted a 40 percent 
evaluation for a right upper extremity disorder, for which 
compensation was initially established under the provisions 
of 38 U.S.C.A. § 1151.

Following remands in June 2003 and April 2004, the Board 
denied the veteran's three claims in a March 2006 decision.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court), and, in March 2007, 
the veteran's representative and the VA Office of General 
Counsel (General Counsel) filed a joint motion to vacate and 
remand the Board's March 2006 decision.  This motion was 
granted in an April 2007 Court order, and the case is again 
before the Board.

The Board also notes that disposition of this case has 
followed a grant of a motion to advance this appeal on the 
Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the aforementioned joint motion, the veteran's 
representative and the General Counsel cited to the necessity 
for the Board to refer this case to either the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service (C&P) for extra-schedular consideration 
pursuant to 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), as the 
Board is not permitted to consider an extra-schedular rating 
in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996).  

Prior to such action, however, the Board finds that 
additional evidentiary development is needed so that the 
determinations requested in the joint motion are based on a 
complete record and on contemporaneous medical findings.  
This development should include ensuring that all recent and 
relevant medical records are included with the claims file, 
affording the veteran a further physical examination, and 
allowing him to supplement the record with evidence 
pertaining to his employment history and any recent and 
unsuccessful efforts to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. §§ 3.159(c), 4.16(a).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

In this letter, the veteran should be 
specifically be requested to provide any 
available documentation regarding 
employment, or unsuccessful attempts at 
obtaining employment, dating from the 
pendency of this appeal.

Finally, the veteran should also be 
notified that, in cases where service 
connection or compensation under 
38 U.S.C.A. § 1151 is granted, both a 
disability evaluation and an effective 
date for that evaluation will be granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  After securing any necessary release 
forms, with full address information, all 
records of reported medical treatment 
which are not currently associated with 
the veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the symptoms and 
severity of his strain of the lumbar 
spine and pelvis and his right upper 
extremity disorder, as well as the effect 
of those disabilities, along with his 
left thigh disorder (for which 
compensation is in effect under section 
1151), on his employment status. The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, 
including range of motion testing of the 
spine and determinations as to the 
presence and extent of such symptoms as 
painful motion, functional loss due to 
pain, weakness, and excess fatigability.  
If there are symptoms relating to the low 
back/pelvis, right upper extremity, and 
left thigh that can not be attributed to 
the specific disorders for which the 
veteran is receiving disability 
compensation, the examiner should so 
state.

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to comment on 
the degree of disability resulting from 
each disorder for which the veteran is 
receiving compensation.  The examiner is 
further requested to offer an opinion as 
to whether the three noted disabilities, 
without regard to the veteran's age or 
other nonservice-connected disabilities, 
preclude him from securing and following 
a substantially gainful occupation and, 
if so, whether this can be attributed to 
exceptional circumstances.    

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  Following the completion of the above 
development, a determination should be 
made as to whether this case should be 
referred to the Under Secretary for 
Benefits or the Director of C&P for 
extra-schedular consideration with regard 
to the individual disability evaluations 
and the claim of entitlement to TDIU, 
pursuant to 38 C.F.R. § 3.321(b)(1).

5.  After completion of the above 
development, the veteran's claims of 
entitlement to increased evaluations for 
a disorder characterized as strain of the 
lumbar spine and pelvis and for a right 
upper extremity disorder, and entitlement 
to TDIU, should be readjudicated.  If the 
determination of one or more of these 
claims remains less than fully favorable, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


